Citation Nr: 1616438	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-16 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims on appeal.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at a RO.  A transcript of the hearing has been associated with the claims file. 

In March 2016, the Veteran submitted evidence in support of his claim; with a waiver of consideration of such by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma during active service, and has experienced tinnitus continuously since separation from service.

2. The Veteran was exposed to acoustic trauma during active service, has right ear hearing loss that meets VA requirements to be considered a disability, and has experienced right ear hearing loss continuously since separation from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Ear Hearing Loss and Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Organic neurological disorders, including sensorineural hearing loss and tinnitus, are listed as chronic conditions under 38 C.F.R. § 3.309(a).  Therefore, any hearing loss disability and/or tinnitus can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  In addition, such may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

At the time of the Veteran's February 2016 Board hearing, he reported that he was a student prior to service and did not incur any loud noises.  He reported that he worked in sales during his post-service professional life.  He asserted that during service he was a cannoneer and fired 105 Howitzers on a consistent basis, without hearing protection.  He reported that he was assigned to a gun crew in the infantry during service in the Republic of Vietnam and shot every day, and sometimes, all night.  The Veteran asserted that during out-processing, at his separation from service, he reported tinnitus and hearing loss and was informed that if he desired medical treatment, such would delay his homecoming.  The Veteran confirmed that he first noticed hearing loss and tinnitus during service in the Republic of Vietnam and that he first started having difficulty hearing conversations such that he was advised to get hearing aids approximately 25 to 30 years ago. The Veteran asserted that he obtained VA treatment in 1969 or 1970 for treatment for jungle rot and complained of tinnitus and was told that such was never going to go away.  

The Veteran's service personnel records, specifically, his service separation form, his DD-214, indicates that his military occupational specialty (MOS) was cannoneer and that he was stationed in the Republic of Vietnam.  The Board concedes that the Veteran experienced acoustic trauma in service as a result of his military duties, as his description of his in-service noise exposure is consistent with his MOS.  He has offered competent testimony as to his in-service experience with noise exposure, as well as post-service symptoms of continuous decreased hearing acuity and tinnitus; there is no indication that he is not credible.  See Layno.

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards.  

The Veteran's February 1967 Report of Medical Examination, conducted for the purpose of enlistment, indicates that, with the conversions to ISO-ANSI standards included in parentheses, his puretone thresholds, in decibels, were 5 (20) at 500 Hz, -10 (0) at 1000 Hz, -10 (0) at 2000 Hz, and -10 (-5) at 4000 Hz for the right ear and 5 (20) at 500 Hz, 0 (10) at 1000 Hz, -5 (5) at 2000 Hz, and -10 (-5) at 4000 Hz, for the left ear.  The Veteran's January 1969 Report of Medical Examination, conducted for the purpose of separation, indicates that his puretone thresholds, in decibels, were 0 at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz, bilaterally.  At that time, in his January 1969 Report of Medical History, the Veteran complained of hearing loss.  

On VA examination in August 2010, the Veteran reported that experienced noise exposure during service from unprotected artillery, and the examiner noted that acoustic trauma had been conceded.  The Veteran denied a history of occupational or recreational noise exposure and reported that he had worked in sales.  The Veteran reported that his tinnitus had been present for about 10 to 15 years.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 20, 25, 20, 40, and 55.  Speech recognition ability was 92 percent in the right ear. The examiner provided a negative etiological opinion as to the Veteran's hearing loss and tinnitus, and reasoned that the Veteran's service treatment records revealed normal hearing at the enlistment and separation examinations, without a significant shift of greater than 10 decibels, and that the Veteran's tinnitus did not begin until more than 25 years after service. 

In a March 2016 letter, the Veteran's private physician reported that the Veteran had bilateral hearing loss and tinnitus and was stationed in the Republic of Vietnam as an assistant gunner.  The physician opined that the Veteran's bilateral hearing loss and tinnitus were most likely the result of his unprotected noise exposure during service, and reasoned that the Veteran had not experienced any significant exposures that should cause trauma or hearing loss since service.  

Based on the forgoing, there is probative evidence of current right ear hearing loss that meets the VA requirements for consideration as a disability under 38 C.F.R. § 3.385, as well as tinnitus, and probative evidence of in-service acoustic trauma.  The Board also considered the March 2016 statement of the Veteran's private physician.  While the VA examiner provided a negative etiological opinion, it appears that the opinion was made without consideration of the Veteran's competent and credible and thus probative, lay account of continuous decreased hearing acuity and tinnitus since service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that the most probative evidence weighs in favor of the claims and that service connection for right ear hearing loss and tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is granted. 


REMAND

While the Board sincerely regrets the delay, further development of the Veteran's claim for service connection for left ear hearing loss is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.

On VA examination in August 2010, the Veteran was not shown to have left ear hearing loss that meets the VA requirements for consideration as a disability under 38 C.F.R. § 3.385.  However, he testified in February 2016 that he was currently receiving treatment for hearing loss at the Bay Pines VA treatment facility.  At present, the most recent. VA treatment records associated with the claims folder are dated through October 2010.  Therefore, the Veteran's updated VA treatment records must be obtained on remand.  

Further, as nearly six years have passed since the Veteran's VA examination in August 2010, he should also be afforded an additional VA audiological examination to determine whether a current left ear hearing loss disability is present.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, including copies of any audiograms, dated since October 2010.

2.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale as to why that is so with respect to this particular Veteran.

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


